Citation Nr: 1827609	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  05-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for fibromyalgia, to include as secondary to service-connected neck and back disabilities. 

2. Entitlement to service connection for chronic fatigue syndrome, to include as secondary to service-connected neck and back disabilities. 

3. Entitlement to service connection for a respiratory disorder, to include asthma, to include as due to exposure to polychlorinated biphenyls. 

4. Entitlement to service connection for an eye disability, other than cataracts and unspecified optic nerve disorder. 

5. Entitlement to an effective date earlier than July 26, 2005 for the award of service connection for hypertension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to June 1987 and in June 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2003, March 2008, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction over the case is currently with the RO in Reno, Nevada. 

In pertinent part, the March 2003 rating decision denied service connection for an acquired psychiatric disorder and chronic fatigue syndrome.  The March 2008 rating decision denied service connection for asthma, hypertension, and a total disability rating based on individual unemployability (TDIU).  The May 2013 rating decision denied service connection for fibromyalgia and a right thumb disability, and denied the Veteran's petition to reopen a claim of entitlement to service connection for an eye disability.  

In February 2010, the Veteran testified at a Decision Review Officer (DRO) hearing with regard to his psychiatric disorder, hypertension, asthma and TDIU claims.  In November 2014, he testified at a hearing before the undersigned with regard to his asthma, hypertension, psychiatric disorder, chronic fatigue syndrome, and TDIU claims.  

The Veteran also requested a hearing with regard to his claims for service connection for fibromyalgia, a right thumb disability, and an eye disability and he was not afforded the opportunity to provide testimony with regard to these issues.  However, in June 2015, the Veteran, through his representative, withdrew his request for a Board hearing on these issues.  

In a July 2015 decision, the Board reopened and granted the claim for service connection for hypertension; reopened and remanded claims for service connection for an acquired psychiatric disorder, an eye disorder, and asthma; denied the claim for service connection for a right thumb disorder; and remanded claims for service connection for chronic fatigue syndrome and fibromyalgia, and a TDIU.  

A September 2017 rating decision granted the claims for service connection for an acquired psychiatric disorder, and bilateral cataracts and unspecified optic nerve disorder, and granted a TDIU.  Thus, those issues are no longer before the Board.

Based on medical evidence added to the claims file since the prior remand, the Board has broadened the issue of asthma as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

On another matter, an August 2015 rating decision in part granted service connection for hypertension and assigned a 10 percent rating effective July 26, 2005.  In September 2015, the Veteran filed a notice of disagreement with the effective date of service connection.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a respiratory disorder and an eye disorder and an effective date earlier than July 26, 2005 for the award of service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran currently does not have fibromyalgia. 

2. The Veteran currently does not have chronic fatigue syndrome. 


CONCLUSIONS OF LAW

1. The criteria for service connection for fibromyalgia, to include as secondary to service-connected neck and back disabilities, have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2. The criteria for service connection for chronic fatigue syndrome, to include as secondary to service-connected neck and back disabilities, have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices in November 2003, November 2005, January 2007, and September 2011.  VA has also fulfilled its obligation to assist the Veteran in developing the claim, including with respect to a VA examination.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disease or injury, will be service connected.  38 C.F.R. § 3.310(b) (2017).  Thus, service connection is permitted not only for disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Fibromyalgia

The Veteran asserts that he has fibromyalgia and that it is related to service or his service-connected neck and back disabilities.

Service treatment records do not contain a diagnosis of fibromyalgia.

VA medical records do not contain a diagnosis of fibromyalgia.

At a June 2010 VA examination, the Veteran reported neck and back pain after an in-service injury when a box fell on his spine from the neck down to the mid back.  He denied any associated constitutional symptoms.  Examination revealed pain along the entire spine as well as multiple areas described as trigger point areas for fibromyalgia.  All range of motion was limited by pain.  X-rays of the cervical and lumbar segments of the spine were normal.  The examiner provided diagnoses of cervical and lumbar strains and expressed his belief that it was highly likely that the Veteran suffers from some element of fibromyalgia.  The examiner stated that the extreme traumatic event which precipitated this injury followed by the lack of findings on x-ray and MRI made him even more suspicious. The examiner added that the tenderness that the Veteran experiences in his back is also consistent with fibromyalgia and expressed his suspicion that the Veteran has had fibromyalgia for a long time with no effective treatment.

In a November 2016 fibromyalgia disability benefits questionnaire, a VA physician indicated that the Veteran has never been diagnosed with fibromyalgia but has pain throughout his body including in his neck, upper back, shoulders, fingers, knees, and toes.  The physician noted that the Veteran has findings, signs, and symptoms attributable to fibromyalgia including widespread musculoskeletal pain, stiffness, fatigue, sleep disturbance, paresthesias, headaches, depression, anxiety, irritable bowel symptoms, and Raynaud's symptoms.  

At a January 2017 VA examination, the Veteran reported a gradual onset of pain in the hips and shoulders after his back and neck disabilities were aggravated in 1999 as well as radicular pain in the arms and legs.  He also reported pain, numbness, and tingling in the fingers and toes since the diagnosis of diabetes in 2003.  He reported taking Gabapentin for the pain.  He also reported a long-standing depression which has had partial response to Paxil, Bupropion, valium, and trazadone.  He noted that his medications give some relief of the pain.  He also reported chest pain which the examiner noted was most likely related to uncontrolled medications.  The examiner indicated that the Veteran currently did not have any findings, signs, or symptoms attributable to fibromyalgia.  The examiner noted that there was no tenderness in any of the characteristic trigger points for fibromyalgia, and the Veteran found the palpation part of the examination relaxing.  There was reduced range of motion in the shoulders, hips, and knees that the examiner noted was consistent with primary joint disease.  Neurological evaluation revealed decreased sensation in the toes and fingertips consistent with diabetic neuropathy and in the legs consistent with lumbar radiculopathy.  The examiner noted that the examination was inconsistent for fibromyalgia.  The examiner concluded that the Veteran did not have fibromyalgia.  The examiner stated that the Veteran's symptoms were most likely explained by individual conditions in the respective joints and nerves as well as fatigue due to multiple factors including depression, diabetes, sleep apnea, and chronic pain.  

Given the above, the June 2010 VA examination report and November 2016 disability benefits questionnaire both indicate that the Veteran has fibromyalgia.  However, the VA examination report only shows that a diagnosis of fibromyalgia was likely as the Veteran had some elements of the disorder.  Thus, the diagnosis is too speculative and of little probative value.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  While the disability benefits questionnaire provides a more definitive diagnosis, VA treatment records authored by the physician who completed the disability benefits questionnaire do not show that the Veteran has fibromyalgia.  Also, while the physician attributed all of the Veteran's symptoms to fibromyalgia, the physician did not reconcile the other diagnosed conditions that can result in those symptoms including disabilities of the neck and back with radiculopathy, sleep apnea, diabetes with peripheral neuropathy, and depression.  Thus, that diagnosis is also of little probative value.  See id.  

On the other hand, the January 2017 VA examination report's conclusion that the Veteran does not have fibromyalgia is supported by the VA treatment records which do not contain a diagnosis of fibromyalgia and list other conditions that may cause pain including obstructive sleep apnea, hypersomnia, depression, and insomnia.  Of particular note, examination found no tenderness in any of the characteristic trigger points for fibromyalgia, reduced range of motion in various joints consistent with primary joint disease, and decreased sensation consistent with diabetic neuropathy and lumbar radiculopathy.  Also, while acknowledging the Veteran's pain, the examiner attributed the pain to individual conditions in the respective joints and nerves as well as fatigue due to multiple factors including depression, diabetes, sleep apnea, and chronic pain, consistent with VA treatment records.  Thus, the examiner's conclusion that the Veteran does not meet the criteria for a diagnosis of fibromyalgia is of great probative value.  See id.  

In light of the above, the Board finds that the Veteran currently does not have fibromyalgia.  Accordingly, service connection for fibromyalgia to include as secondary to service-connected disability is not warranted.

Chronic Fatigue Syndrome

The Veteran asserts that he has chronic fatigue syndrome and that it is related to service or his service-connected neck and back disabilities.

Service treatment records do not contain a diagnosis of chronic fatigue syndrome.  

VA medical records do not contain a diagnosis of chronic fatigue syndrome.  They do show complaints of occasional fatigue due to sleeping only one to two hours per night.  Of note, a September 2006 treatment record notes that the Veteran did not have any unexplained excessive fatigue.  A May 2016 sleep study report reflects diagnoses of mild obstructive sleep apnea, hypersomnia, fatigue, severe active depression, pain interfering with sleep, and insomnia.  

In a November 2016 chronic fatigue syndrome disability benefits questionnaire, a VA physician recorded a diagnosis of chronic fatigue syndrome.  The physician noted that the Veteran requires continuous medication to control his chronic fatigue syndrome and listed vitamin B, diazepam, and Ritalin.  The physician noted that other clinical conditions that produce similar symptoms had been excluded.  The physician indicated that the Veteran's chronic fatigue syndrome was of acute onset.  

At a January 2017 VA examination, the Veteran reported that his fatigue was of a gradual onset without a clear trigger and he denied a chronic sore throat, fever, or adenopathy.  He also reported a long-standing depression which has had partial response to Paxil, Bupropion, valium, and trazadone.  He also reported having sleep apnea and using a CPAP which has greatly reduced his fatigue.  He noted that his diabetes led to urinary frequency which also interrupts his sleep.  The examiner indicated that the Veteran has never been diagnosed with chronic fatigue syndrome and continuous medication is not required to control the fatigue.  The examiner noted that the Veteran did not have an acute onset of chronic fatigue.  The examiner noted that the Veteran has had debilitating fatigue that reduced his daily activity level to less than 50 percent of pre-illness level.  The examiner indicated that the Veteran has never had any findings, signs, or symptoms attributable to chronic fatigue syndrome.  The examiner concluded that the Veteran does not have chronic fatigue syndrome.  The examiner stated that the Veteran's symptoms were most likely explained by conditions in the respective joints and nerves as well as fatigue from multiple factors including depression, diabetes, sleep apnea, and chronic pain.  

Given the above, while the November 2016 chronic fatigue syndrome disability benefits questionnaire indicates that the Veteran has chronic fatigue syndrome, the other medical evidence of record, including the VA treatment records and January 2017 VA examination report, shows that the Veteran does not have chronic fatigue syndrome.  As noted, VA treatment records do not contain a diagnosis of chronic fatigue syndrome.  In that regard, even those treatment records authored by the physician who completed the November 2016 chronic fatigue syndrome disability benefits questionnaire do not show a diagnosis of chronic fatigue syndrome.  Also, while the physician indicated that other conditions that may result in the Veteran's fatigue had been excluded, in a November 2016 sleep apnea disability benefits questionnaire, the physician noted that the Veteran's sleep apnea results in fatigue and somnolence, or sleepiness, in direct contrast with that conclusion.  Lastly, the physician provided a diagnosis of chronic fatigue syndrome based in part on the history of an acute onset of symptoms.  However, the Veteran reported at the January 2017 examination that it was of gradual onset.  For the above reasons, the Board finds the diagnosis of chronic fatigue syndrome provided by the November 2016 physician to be of little probative value.  See id. 

On the other hand, the January 2017 VA examiner noted that the Veteran's fatigue was of a gradual onset and listed not only his sleep apnea but also his depression, diabetes, and chronic pain as factors causing the symptom of fatigue.  The examiner also noted that the Veteran's use of a CPAP for sleep apnea had greatly reduced his fatigue.  Moreover, the examiner's conclusion is supported by the VA treatment records which do not contain a diagnosis of chronic fatigue syndrome and list other conditions that cause fatigue, including mild obstructive sleep apnea, hypersomnia, severe active depression, pain interfering with sleep, and insomnia.  Of particular note, the September 2006 treatment record shows that the Veteran did not have any unexplained excessive fatigue.  For these reasons, the Board finds the examiner's conclusion that the Veteran does not meet the criteria for a diagnosis of chronic fatigue syndrome to be of great probative value.  See id.  

In light of the above, the Board finds that the Veteran currently does not have chronic fatigue syndrome.  Accordingly, service connection for chronic fatigue syndrome to include as secondary to service-connected disability is not warranted.


ORDER

Service connection for fibromyalgia, to include as secondary to service-connected neck and back disabilities, is denied.

Service connection for chronic fatigue syndrome, to include as secondary to service-connected neck and back disabilities, is denied.


REMAND

In the prior remand, the Board requested an examination to obtain an opinion on whether the Veteran's asthma was related to active service to include any exposure to polychlorinated biphenyls (PCBs). 

The Veteran was afforded a VA examination in January 2017.  The examiner opined that the Veteran's respiratory disorder was not incurred in or caused by service.  The examiner noted that while the Veteran was exposed to PCBs in the water supply during his 1987 period of service, he was not documented as having symptoms or signs consistent with asthma through his period of service in 1999.  The examiner stated that the Veteran's respiratory infections in 1987 were within the range of normal for a healthy individual.  The examiner noted that while PCBs have been associated with an increased incidence of asthma, there was no evidence that the Veteran developed asthma in over a decade following the exposure.  The examiner further stated that the Veteran's diagnosis of asthma must be questioned as the evidence points to a cardiac condition as the cause of his chronic symptoms, not a primary respiratory condition.  The examiner stated that the Veteran's chronic non-respiratory condition puts him at risk for recurrent pulmonary infections even though it is not a disease of the lung.  

While the Board appreciates the examiner's opinion, further opinion is needed.  The examiner concluded that the Veteran does not have a respiratory disorder related to service to include exposure to BCPs.  The examiner then attributed the Veteran's recurrent respiratory infections to a cardiovascular disorder.  In that regard, one of the medical treatises submitted by the Veteran shows that studies have suggested or demonstrated adverse cardiovascular health effects from exposure to PCBs.  While not specifically asserted, as Veterans are construed as seeking service connection for the symptoms of a disorder, the issue of whether the Veteran has a respiratory disorder to include as due to a cardiovascular disorder due to service is before the Board.  See Clemons, 23 Vet. App. 1.  Thus, the AOJ should ask the examiner for an opinion on whether the Veteran's cardiovascular disorder began during active service or is related to an incident of service including any exposure to PCBs.

With respect to an eye disorder, the Board previously noted diagnoses of refractive error, presbyopia, early cataracts, "likely" melanocytoma, retinoschisis, "likely" meridional amblyopia, and vitreoretinal tuft, and requested an examination to obtain an opinion on whether each disorder began during active service or is related to an incident of service.  

The Veteran was afforded a VA examination in January 2017.  Service connection has been granted for cataracts and an optic nerve disorder, which the examiner noted was previously diagnosed as melanocytoma.  Thus, those aspects of the claim are no longer before the Board.  The remaining disorders are refractive error, presbyopia, retinoschisis, meridional amblyopia, and vitreoretinal tuft.  

The January 2017 examiner noted diagnoses of retinoschisis, meridional amblyopia, and vitreoretinal tuft and opined that the disorders are not related to service as they were developmental in nature and not diagnosed during service.  While the Board appreciates the examiner's opinion, further opinion is needed.  The Veteran has asserted that he received blows to the face and head during a personal assault in service.  Service connection for a psychiatric disorder has been granted based on that assault.  In that regard, service connection for a congenital or developmental defect is permitted if the disorder was subjected to a superimposed disease or injury which created additional disability.  VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  Thus, the AOJ should ask the examiner for an opinion on whether any of the Veteran's eye disorders is due to the blows to the face and head during the personal assault.  As the examiner did not address the Veteran's refractive error or presbyopia, the AOJ should ask the examiner for an opinion on those as well.

On another matter, an August 2015 rating decision granted service connection for hypertension and assigned a 10 percent rating effective July 26, 2005.  The Veteran filed a timely notice of disagreement to the effective date of the award of service connection.  The Veteran has already elected the Decision Review Officer (DRO) appeal process.  Thus, the Board is required to remand that issue for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. A DRO should issue a statement of the case on the issue of entitlement to an effective date earlier than July 26, 2005 for the award of service connection for hypertension.  The DRO should advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

2. Arrange for the Veteran's claims file to be reviewed by the examiner who conducted the January 2017 VA respiratory conditions examination for a supplemental opinion.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cardiovascular disorder began during active service or is related to an incident of service, including his asserted exposure to PCBs.  The examiner should discuss the medical treatise evidence showing that studies have suggested or demonstrated adverse cardiovascular health effects from exposure to PCBs.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

3. Arrange for the Veteran's claims file to be reviewed by the examiner who conducted the January 2017 VA eye conditions examination for a supplemental opinion.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology, including his history of receiving blows to the face and head during a personal assault in service.  The examiner should provide a complete rationale for all conclusions.  The examiner should address the following.  

(a) Are the Veteran's retinoschisis, meridional amblyopia, and vitreoretinal tuft congenital or developmental defects?  
(b) If so, were they subjected to any superimposed disease or injury during service?  
(c) Does the Veteran have refractive error or presbyopia?  
(d) If so, were they subjected to any superimposed disease or injury during service?  

4. Then, readjudicate the claims for service connection for a respiratory disorder (previously limited to asthma) and an eye disorder other than cataracts and unspecified optic nerve disorder.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


